DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicants claim amendments received 15 July 2021.  Claims 1-13 and 15-20 are currently pending, of which claims 18-20 are withdrawn from consideration.  Claims 1 and 13 are currently amended and claim 14 has been cancelled.  

Claim Objections
Claim 13 is objected to because of the following informalities: The claim reads “the catholyte including CO2, an additive”; however, it appears it should more appropriately read “the catholyte including CO2 and an additive”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at line 9, the claim recites the limitation CO2; however, this limitation is already recited earlier in the claim at line 7.  Therefore, it is unclear as to if the limitation of line 9 intends to refer back to the limitation of line 7 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  This rejection could be overcome by amending the limitation at line 9 to read “the CO2”.  
Further as to claim 1, the claim recites all of an additive, a reduced form of the additive and a selectivity determining component.  From the wording of the claim it appears that these are three separate components; however, based on a review of the disclosure as a whole, the reduced form of the additive is in fact the selectivity determining component.  The claim is therefore unclear.  
As to claim 10, the claim introduces the limitation of “an additive that can be reduced”; however, claim 1 already introduces the limitations of “an additive” and “a reduced form of the additive”.  Therefore, it is unclear as to if the limitations of claim 10 intend to refer back to the limitations of claim 1 or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 15 July 2021.  The rejections to the claims under 35 USC 102 presented in the Office Action of 15 March 2021 have been withdrawn.  

Claim Rejections - 35 USC § 103
Acknowledgment is made to Applicant’s claim amendments received 15 July 2021.  The rejections to the claims under 35 USC 103 presented in the Office Action of 15 March 2021 have been withdrawn.  

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 13 and 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 1-12 is the inclusion of a single catholyte comprising all of carbon dioxide and an additive and a reduced form of the additive which forms a polymeric layer comprising a backbone of substituted heterocycles on a cathode simultaneously with the reduction of carbon dioxide.  
The primary reason for the allowance of claims 13 and 15-17 is the inclusion of a single catholyte comprising all of carbon dioxide and an additive and a cathode in contact with the catholyte comprising a polymeric layer comprising a backbone of substituted heterocycles obtained from a reduced form of the additive.  
The prior art teaches cathode catalysts comprising a backbone of substituted heterocycles (See for example US 2011/0226632 to Cole et al.).  However, fails to teach that this catalyst is deposited on the cathode at all, let alone simultaneously, and thus cannot teach that the catholyte comprises, at the same time, all of carbon dioxide, an additive and a reduced form of the additive which comprises polymeric layer comprising a backbone of substituted heterocycles.  
Additional prior art (See for example FR 3 007 426 to Deronzier et al. and US 4,897,167 to Cook et al.) teaches the concept of simultaneous carbon dioxide reduction and catalyst deposition from a catholyte comprising carbon dioxide and an additive that is reduced to form the catalyst layer.  However, this art teaches that the compound to be reduced is either a metal or a metal complex.
The Examiner’s position is that the catalyst of the claims and the prior art such as Cole is not similar enough to a metal or metal complex to have made this an obvious modification to one of ordinary skill in the art at the time of filing.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CIEL P Contreras/Primary Examiner, Art Unit 1794